Citation Nr: 0328297	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of dislocation of the right acromioclavicular 
joint, currently evaluated as 30 percent disabling.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for weakness in the legs and sexual 
dysfunction due to Department of Veterans Affairs (VA) 
medical treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
disability rating in excess of 20 percent for his service-
connected right shoulder disorder, and from a November 1999 
rating decision by the RO, which reopened and denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
weakness in the legs and sexual dysfunction due to VA medical 
and surgical treatment.  The veteran filed a timely appeals 
to these adverse determinations.

The Board notes that in August 1995, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
right shoulder disorder from 20 percent disabling to 30 
percent disabling.  The Board notes that in a claim for an 
increased rating, "the claimant will generally be presumed 
to be seeking the maximum available benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 30 percent rating for his 
right shoulder disorder.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2002).  
Therefore, the issue of an increased rating for postoperative 
residuals of dislocation of the right acromioclavicular joint 
remains in appellate status.

When this matter was previously before the Board in September 
2001 it was remanded to the RO with instructions that the RO 
schedule the veteran for a hearing before a Veterans Law 
Judge sitting at the RO.  However, in a statement dated in 
November 2001, the veteran indicated that he wished to cancel 
his request for a Travel Board hearing.  The case is now 
before the Board for appellate consideration.


REMAND

The Board observes that during the pendency of this appeal, 
Congress passed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well-grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In 
this case, the veteran's claim was filed in February 1998 and 
remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003). 

Following a review of the veteran's claims file, it does not 
appear that the veteran has yet been apprised of the new 
rights provided to him under the VCAA.  While the 
supplemental statement of the case issued to the veteran in 
June 2001 did contain a cursory statement advising the 
veteran that the VCAA had been enacted, it did not inform him 
of what information and medical or lay evidence, not 
previously submitted, was necessary to substantiate the 
veteran's claims and which evidence, if any, the veteran was 
expected to obtain and submit, and which evidence, if any, 
would be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (holding that there is a statutory 
and regulatory requirement that VA specifically notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA).   Until recently, such VCAA notice was routinely 
provided to the veteran directly by the Board.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), finding that such implementing 
regulation was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) as it afforded less than one 
year for the receipt of additional evidence.  As such, a 
remand to the RO in this case is required for compliance with 
the notice and duty to assist provisions contained in 
38 U.S.C.A. § 5103(a) and (b) (West 2002).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit Court invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice. 

In addition, the Board observes that the veteran has not been 
afforded a VA examination of his right shoulder since August 
1995.  It appears that the current medical evidence provides 
an inadequate basis with which to rate the veteran's current 
symptomatology.  Therefore, in order to ascertain the current 
level of severity of the veteran's service-connected right 
shoulder disorder, the Board finds that a remand is required 
in order to allow the RO to schedule  the veteran for a VA 
examination of this disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holding of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (Fed. Cir. May 1, 2003) 
(veteran is to be afforded one year from 
VCAA notice to submit additional 
evidence).  

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical professional to ascertain the 
nature and extent of his postoperative 
residuals of dislocation of the right 
acromioclavicular joint.  The examiner 
should specifically comment on the range 
of motion of the arm, the nature and 
degree of any ankylosis present, the 
presence of any malunion, fibrous union 
or nonunion of the applicable joint, or 
any deformity.  The claims folder should 
be made available to the examiner for 
review before the examination.  Any and 
all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to an increased disability 
rating for postoperative residuals of 
dislocation of the right acromioclavicular 
joint, currently evaluated as 30 percent 
disabling, and to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
weakness in the legs and sexual 
dysfunction due to VA medical and surgical 
treatment, with due consideration given to 
the evidence received since the time of 
the most recent statement of the case 
issued for the right shoulder issue in 
July 1995 and the most recent supplemental 
statement of the case issued for the 
38 U.S.C.A. § 1151 issue in June 2001.  
The Board observes that this new evidence 
includes, among other things, an April 
2003 VA expert medical opinion regarding 
the veteran's claim for compensation under 
38 U.S.C.A. § 1151.  If any determination 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto. The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




